DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  Claims 28, 31, 33, 36, 38, 39, 43-57 are currently pending.  Claim 28 is withdrawn from consideration.
Claims 31, 33, 36, 38, 39, 43-48 and 50-57 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 33, 36, 38, 39 43-48 and 50-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites the limitation, “wherein the film former-comprising matrix is less than 2% of the mass.”  Claim 50 recites that “the film former-comprising matrix is less than 1% of the mass.”
These limitations were introduced in the response filed December 7, 2018 (see claims 49 and 50).  It is noted that the originally presented claims of December 6, 2016 recited, “the mass has a matrix, which comprises some film former and in which the film former has a content of less than 2%, such a preferably less than 1%.”  (see claim 13, 29).  Applicant’s specification at page 3, lines 23-25 similarly recites that, “the content of a film former in the produced matrix is less than 5%, such as less than 2%, such as preferably less than 1%.”  Thus, the originally filed disclosure is not seen to support that the matrix is present at less than 2% of the mass.  The specification does not provide reasonable support for the matrix being present at less than 2%.  The composition of matrix present in the mass at less than 2% of the mass.  Page 18 of the specification provides for mixtures but is similarly not clear as to matrix being present at less than 2% of the mass.  Page 18, line 32; page 19, line 16; page 20, line 3 disclose 27.7% of a matrix.  Therefore, as a whole, the specification supports that the film former is present in the matrix at less than 2% by weight of the matrix but it is not seen that Applicant has presented sufficient disclosure to reasonably convey possession of the limitation, “the film former-comprising matrix is less than 2% of the mass” at the time of filing.  
Claims 33, 36, 38, 39, 43-48 and 51-57 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 31, 33, 36, 39, 43, 47, 48, 50-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 20090053388) in view of Boyd (US 20080014224), Chapman (US 6976493) and Shefer (US 6063365).
Regarding claim 31, Powers teaches a functional compound comprising product, the product comprising a mass comprising: a functional compound comprising at least one flavor (see at least paragraph 60), a solvent comprising an alcohol (paragraph 63), a viscosity regulator (see paragraph 56 – viscosity modification) including silicates (see paragraph 58 - where silica present in diatomaceous earth can be construed as being a silicate) and ethyl cellulose (see paragraph 48 – ethyl cellulose; page 11-12, claim 4) and wherein the mass is dosed on a substrate (see paragraph 53 - “deposited into a containment device, which is sufficiently porous…”; see also paragraph 68 - where figures 4-5b teach an absorbing containment device), which can be porous paper or textiles (paragraph 71) and applied to any substrate such as packaging material which can be perforated (paragraph 73 – which also suggests top and bottom sheets being perforated).  Powers further teaches porous sachets made of any of a variety of porous materials having the flavor emitting composition filled therein (see paragraph 78-79) and paragraph 60 teaches the flavorant composition deposited directly onto the carrying surface. Paragraph 73 also teaches adhesion of the porous sheets via the flavoring material positioned there-between.  
Regarding the limitation of “a film-former comprising matrix” the claim is not seen to limit the particulars of the matrix.  Powers teaches the use of ethyl-cellulose, while also teaching the use of sorbents, and the claim is directed to a product, not the method any ratio but preferably 1:1 with the sorbent (silica gel), thus suggesting other ratios.  Also, because Powers teaches that there can be a combination of stabilizers (see paragraph 48, claims 3-4 on page 11) and because the claim is directed to a composition (and not the method) the silica gel or other sorbents disclosed at paragraph 48 can be construed to be different from the ethyl cellulose which has been construed as the claimed “film former comprising matrix.”   As the claim does not provide any additional specificity regarding the film former comprising matrix, the film former comprising matrix can also be construed as the presence of ethyl cellulose in the mass.  
Regarding the limitation to claim 31 of “the film former-comprising matrix is less than 2% of the mass,” the claim differs from Powers in the specific quantity of the film forming matrix.    Claim 50 differs in specifically reciting that, “the film former comprising matrix is less than 1% of the mass.” 
However, Boyd teaches that the film forming ethyl cellulose can be used at 0.1 or even 1% by weight (see paragraph 61, 62) for providing the requisite stability of the functional component in the composition.  That is, Boyd teaches that the film forming ethyl cellulose can be used at 0.1 or even 1% by weight (see paragraph 61, 62).  That is, Boyd teaches that the water insoluble polymer ethyl cellulose (paragraph 54, 55, 59, 61), providing storage stability to the composition (see paragraph 13, 54, 55, 59).  Chapman also teaches film forming agents used at 0.5 percent, 1 percent and 2 percent based on the total formulation (see column 19, lines 1-5) and where the film forming 
Regarding the limitation of, the solvent dissolves the functional compound, it is noted that Powers teaches alcohol solvents and liquid flavorants and fragrances (see paragraph 63, 40-41), and is thus seen to suggest that the flavorants would be dissolved in the solvent.  Nonetheless, it is also noted, that Boyd teaches that the active ingredient can be solvated in the liquid medium (see paragraph 80), which medium is thus transferred to the film and therefore suggests the mass comprising a dissolved functional compound.  Shefer also teaches a fragrance component dissolved in an ethanol solvent (see the abstract; column 5, lines 4-10).   As the combination teaches a formulation that comprises a solvent, such as ethanol, and as the combination also 
Regarding the limitation of, “wherein the mass forms a permeable film on the substrate for controlling the diffusion rate of the functional compound over an extended period of time,” it is noted that Powers teaches that the mass can be laminated onto a surface (see paragraph 60) thus suggesting the mass as a film.  Regarding the film being permeable, the claim does not provide any specificity as to what the film is permeable to.  In any case, Powers further teaches that the functional compound (i.e. the flavorant/odorant) can readily volatilize from the dosed mass (see paragraph 48).  This is seen to read on the film being a permeable film.  Because the film is present on an absorbent, porous substrate, it is seen that the diffusion rate of the functional compound would have been controlled over some period of time.   Additionally, it is noted that on paragraphs 93-94 and 77, Boyd teaches flavors, etc incorporated into a film that can be dried and where the film can be porous.  Paragraph 77 teaches that the film can be porous with pores dispersed throughout the body and open to one another to form continuous paths or channels through the body of the film to permit ingress and egress of solvents and active ingredients (see paragraph 77).  
Modification of Powers to form the film as a porous film would have been obvious to one having ordinary skill in the art, for including added amounts of the flavoring material, while also allowing for ingress and egress of active ingredients.  That is, providing a porous film surface would have allowed for greater release of the flavoring 
Regarding claims 33 and 52, it is noted that the claim is directed to a product and not the process of making the product.  As such, because the combination teaches the mass dosed on a substrate, the particular method by which the mass was dosed on the substrate is not seen to provide a patentable distinction to the product (see MPEP 2113).  In any case, it is noted that Powers teaches screen printing, for instance (see paragraph 60).
Regarding claims 53-55, in view of Powers, the combination teaches the substrate can be paper or a paper based textile (see paragraph 71).
Regarding claim 36, 39 and 51, Powers teaches the use of the product with foods (see at least the abstract and paragraph 2) and to thus provide food grade quality substrate, product and mass would have been obvious to one having ordinary skill in the art, for providing safe contact with food surfaces.
Regarding claim 43, Powers teaches a scent, scent enhancer (see at least, the abstract and paragraph 40-41).  Boyd also teaches combinations of flavoring agents (paragraph 75) and thus teaches a flavor enhancer, for instance.  On paragraph 63, Boyd also teaches sweetening agents.  Modification of Powers to thus include flavoring agents (i.e. flavor enhancers) would thus have been obvious to one having ordinary skill in the art based on the particular type of flavor desired to be released from the composition.
Regarding claims 47-48 because the combination teaches the use of liquid carriers, as well as essential oil flavoring ingredients (i.e. ethereal oils) it is thus noted that the combination is seen to encompass having an aerosol carrier or a spray gas carrier.  Boyd teaches carriers (see at least paragraph 15, 55).  Because the claims are directed to a product and not the method of making the product, it is seen that the requirement of “spray gas carrier” and “aerosol carrier” only requires the presence of a carrier in the claimed product.
Claim 56 differs from Powers in specifically reciting the solvent comprises ethanol.
However, Boyd teaches ethanol as a conventional solvent (see paragraph 92) for use with film forming agents and where the film forming agent can be ethyl cellulose (Paragraph 61).  Chapman further teaches ethanol as a suitable solvent for film forming agents such as ethyl cellulose (see column 17, lines 3-9).  Since Powers already teaches alcohol as a solvent and teaches that the composition can be laminated onto a porous surface (paragraph 60), this is seen to suggest that Power’s composition is provided as a film on a surface.  
To thus modify Powers and to use ethanol would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design, based on conventional solvents used for a similar purpose, especially since Powers already teaches alcohol solvents.


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Powers (US 20090053388) as the primary reference, and in further view of Fotinos (US 20070031463) or in further view of Gelardi (US 20090266837) or Francis (US 7004398) and as evidenced by Plastics Design Library.
Claim 38, it is noted however, that Powers teaches that films 16 and 18 can be porous, and thus could be construed as reading on the product further comprises a protective film for regulating the release of the functional compound.
If this was not the case, then Fotinos teaches the use of a breathable layer and a release liner (paragraph 63, 66, 79-82) for controlling the release of volatile essential oils (paragraph 43).  
To thus modify Powers, who also teaches volatile essential oils, and to include a permeable, breathable film above the mass comprising the functional flavor would have been obvious to one having ordinary skill in the art for the similar purpose of controlling the release of the volatile aroma.  
Additionally, it is noted that Gelardi teaches wrapping films for protecting edible film (see paragraph 56) where the wrapping materials can be materials such as 
Alternatively, Francis teaches an edible product (14, 40, 46) which is stored in a wrapper that can be cellophane (see column 3, line 63 to column 4, line 1), which Plastics Design Library evidences as a degree of permeability.  
Therefore, to use wrapping materials which are known to be permeable, but for the purpose of protecting the films prior to use would have been obvious to one having ordinary skill in the art.


Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Powers (US 20090053388) as the primary reference, and in further view Shastry (US 20040086603).
Regarding claim 44-45, the claims differ from Powers in specifically reciting the mass comprising at least one printing substance for assisting with printing on the absorbent, and the particular printing substance, as recited in claim 45.  
However, Powers teaches using conventional printing techniques (see paragraph 73 - “conventional coating, printing or imprinting techniques….”).
Nonetheless, Chapman teaches printing the mass onto a paper substrate, as already discussed above, where the mass can further include printing inks (see column 5, lines 19-36), which are solvent based (see column 5, lines 63-65) and are thus seen 
It is further noted that Shastry teaches solvent based edible inks (see at least, the abstract, and paragraph 35, 36) for ink-jet (i.e. digital) printing.  
Thus, modification of Powers to use solvent based inks as the printing ink would thus have been obvious as a matter of engineering and/or design choice, based on conventional types of edible inks used for providing color and images onto a substrate.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 31 above, which relies on Powers (US 20090053388) as the primary reference, and in further view of “Aerosil 200”.
Regarding claim 56, Powers teaches a viscosity regulator, such as silica gel and clays and perlite (see paragraph 48).  
If it could have been construed that this was not considered a silicate compound, then it is noted that “Aerosil 200” further teaches fumed silica as a known and conventional anticaking agent, as well as rheology controller for food applications (see page 1).  To thus modify Powers who is not limiting regarding the particular type of thickener and viscosity modifier and to thus use fumed silica would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite control to the viscosity and thus thickness of the product.

Claims 31, 33, 36, 39, 43-45, 47, 48, 50-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 20080014224) in view of Powers (US 20090053388), Chapman (US 6976493) and Shefer (US 6063365).
Regarding claim 31, Boyd teaches a functional compound comprising product, the product comprising a mass comprising a functional compound comprising at least one flavor (paragraph 63, 64, 75), a solvent comprising ethanol (paragraph 92), a viscosity modifier (see paragraph 72) and a film forming matrix comprising ethyl cellulose (see paragraph 54, 55, 59) and wherein the mass is dosed on a substrate (see paragraph 93).  
Claim 31 recites, “an absorbent substrate comprising paper or textile, wherein the mass is dosed on and absorbs into the substrate.”
It is noted however, that Boyd teaches on paragraph 93 that the substrate preferably has a surface tension that allows the polymer solution to spread evenly across the intended substrate width without soaking in to form an impermissibly strong bond between the two substrates.  Because the reference recites that this is “preferable” this is not seen to teach away from substrates that allow for the coating to be deposited on and absorbed there into (see MPEP 2123 – “preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  Boyd is thus also seen to suggest substrates that can indeed allow for some degree of soaking in (or absorption).  
If it could have been construed that Boyd did not suggest some amount of soaking of the coating into the substrate, then it is noted that Powers further teaches fragrance emitting products used in food and non-food applications (see paragraph 62) 
Regarding the limitation of “wherein the film former-comprising matrix is less than 2% of the mass,” as recited in claim 31 and “the film former comprising matrix is less than 1% of the mass” as recited in claim 50, Boyd teaches that the film forming ethyl 
To thus modify Boyd in this regard, and to use less than 2% of a film former comprising matrix that comprises ethyl cellulose, as taught by Chapman, when Boyd also teaches compositions that can dry into films (paragraph 94) would have been obvious to one having ordinary skill in the art for the similar purpose of providing the requisite film forming of the composition, requisite stability of the functional ingredient and dispersion of the functional ingredient
Regarding the limitation of, “and wherein the mass forms a permeable film on the substrate for controlling the diffusion rate of the functional compound over an extended period of time,” Boyd teaches on paragraph 77 that the film itself can be porous thus 
It is further noted that Shefer further teaches that it has been conventional when allowing a fragrance to be released from a film, to have that film be a permeable film (see at least, the abstract and figure 1A which teaches fragrance materials permeating through the film at 11a and 12a).  Figure 2 of Shefer further teaches a rate of deceleration after a given period of time (see figure 2, item 23c).  Therefore, to modify the combination and to use a permeable film would have been obvious to one having ordinary skill in the art, for controlling the degree of release of the flavoring component.   Shefer also teaches the flavoring component dissolved in an ethanol solvent (see the abstract).
Regarding the new limitation to claim 31 of “wherein the solvent dissolves the functional compound” it is noted that the combination teaches alcohol and ethanol as the solvent.  Boyd also teaches organic solvents such as alcohol (paragraph 93) and where the mass can also comprise function compounds such flavoring enhancers (paragraph 75 - flavoring agent); sweetening agents (paragraph 63) and fragrances (paragraph 86).  As Boyd also teaches that the functional compound, solvent, viscosity regulator and film former are formed into a mass and mixed (see paragraph 79-80), it would have been obvious to one having ordinary skill in the art that sweetening agents 
Regarding claims 33 and 52, it is noted that the claim is directed to a product and not the process of making the product.  As such, because the combination teaches the mass dosed on a substrate, the particular method by which the mass was dosed on the substrate is not seen to provide a patentable distinction to the product (see MPEP 2113).
Further regarding 53-55, in view of Powers, the combination teaches the substrate can be paper or a paper based textile (see paragraph 71). Dosing the composition taught by the combination on a conventional substrate as taught by Powers would have been an obvious substitution of one substrate for another, both recognized for having a formulation dosed thereon.
Regarding claim 36, 39 and 51, Boyd teaches that the product can be placed into the mouth (see paragraph 16) and to thus provide food grade quality substrate, product and mass would have been obvious to one having ordinary skill in the art, for providing safe consumption of the product.  The combination further teaches food based 
Regarding claim 43, Boyd teaches combinations of flavoring agents (paragraph 75) and thus teaches a flavor enhancer, for instance.  On paragraph 63, Boyd also teaches sweetening agents.  Both Body (paragraph 53 – “essential oils”; paragraph 86 – “fragrance”) and Powers (paragraph 41) teach a scent or scent enhancer.
Regarding claim 44-45, Boyd teaches colorants such as dyes, pigments and lakes (see paragraphs 73-74).  It is noted that these can be construed as a “colored lacquer” or “printing ink.”  Because the claims are directed to a product, the specific process of “printing” is not seen to provide a patentable distinction over the combination. 
Regarding claims 47-48 the combination teaches a liquid composition, as well as essential oil flavoring ingredients (i.e. ethereal oils). It is thus noted that the combination is seen to encompass having an aerosol carrier or a spray gas carrier.  Because the claims are directed to a product and not the method of making the product, it is seen that the requirement of “spray gas carrier” and “aerosol carrier” only requires the presence of a carrier in the claimed product, which has been taught by the combination.
Regarding claim 56, the combination applied to claim 31 teaches ethanol as the solvent.


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Boyd (US 20080014224) as the primary reference, and in further view of Fotinos (US 20070031463) or in view of Gelardi (US 20090266837) or Francis (US 7004398) and as evidenced by Plastics Design Library.
Claim 38 differs from the combination in specifically reciting that the product further comprises a protective film for regulating the release of the functional compound.
It is noted however, that Boyd already teaches volatile / aromatic essential oils which can diffuse volatile ingredients (see paragraph 12, 75).  Fotinos teaches the use of a breathable layer and a release liner (paragraph 63, 66, 79-82) for controlling the release of volatile essential oils (paragraph 43).  
Since Boyd also teaches volatile essential oils and with active and passive diffusion (paragraph 12), to modify Boyd and to include a permeable, breathable film above the mass comprising the functional flavor would have been obvious to one having ordinary skill in the art for the similar purpose of controlling the release of the volatile aroma.  
Further regarding claim 38, it is noted that Gelardi teaches wrapping films for protecting edible film (see paragraph 56) where the wrapping materials can be materials such as polyethylene or polyvinyl chloride (paragraph 85), which are known to have a degree of permeability, as evidenced by Plastics Design Library.    
Alternatively, Francis teaches an edible product (14, 40, 46) which is stored in a wrapper that can be cellophane (see column 3, line 63 to column 4, line 1), which Plastics Design Library evidences as a degree of permeability.  
Therefore, to use wrapping materials which are known to be permeable, but for the purpose of protecting the films prior to use would have been obvious to one having ordinary skill in the art for preventing contact with moisture prior to use.


Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Boyd (US 20080014224) as the primary reference, and in further view of Shastry (US 20040086603).
Further regarding claim 44, if it could have been construed that dyes, pigments and lakes, as taught by Boyd could not have been suitable for assisting with printing the mass on the absorbent substrate, then it is noted that  Shastry teaches solvent based edible inks (see at least, the abstract, and paragraph 35, 36) for ink-jet (i.e. digital) printing.  That is, such inks are used as colorants such that modification of Boyd, who is not limiting regarding the type of colorants, and to use solvent based inks as the printing ink would thus have been obvious as a matter of engineering and/or design choice, based on conventional types of edible inks used for providing color and images onto a substrate.
Regarding claim 45, the combination teaches printing inks.
Further regarding claim 46, if it could have been construed that the dyes, pigments and lakes did not teach the printing substance is solvent, water or resin based for digital printing, then it is noted that Shastry teaches solvent based edible inks (see at least, the abstract, and paragraph 35, 36) for ink-jet (i.e. digital) printing.  Thus, .

 Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 31 above, which relies on Boyd (US 20080014224) as the primary reference and in further view of “Aerosil 200.” 
Regarding the viscosity regulator comprising a silicate compound, Boyd teaches silicon dioxide (see paragraph 72).  This can be construed as a silicate compound.  
If it could have been construed that this was not the case, then it is noted that “Aerosil 200” further teaches fumed silica as a known and conventional anticaking agent, as well as rheology controller for food applications (see page 1).  To thus modify Boyd who is not limiting regarding the particular type of thickener and to thus use fumed silica would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite control to the viscosity and thus thickness of the product.

Response to Arguments
On pages 7-8 of the response, Applicant urges that Powers teaches that there is at least a 1:1 ratio of flavorant to stabilizer and that Powers disclosure that the stabilizer can be ethyl cellulose would not have made obvious the use of ethyl cellulose in the amounts taught by Boyd or Chapman and within the range of less than 2%.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that Powers’ disclosure at paragraph 64 does not limit the amount of ethyl cellulose and ethyl cellulose that can be used for forming a film, and to use for example, less than 1% or 2% as taught by Boyd and Chapman would have been obvious to one having ordinary skill in the art for achieving the requisite properties to the coating as well as for dispersing the functional ingredient, while still using additional quantities of sorbents such as silica gel and resins.   While Powers teaches examples where the silica gel has been used at quantities much greater than the claimed amount, it is noted however, that the rejection is not relying on using the silica gel of the examples as the film former comprising matrix comprising ethyl cellulose.  Rather, the rejection is relying on using additional amounts of ethyl cellulose as a film former, as taught by the combination.
Further on page 8 of the response, Applicant urges that Boyd teaches that the ethyl cellulose, water insoluble polymer can disintegrate upon use to release the active ingredient contained thereon and therefore does not teach or suggest formulations for delivering flavors to packaged items that are substantially free of degradation over time 
It is noted however, that Boyd was not relied on to teach the specific mechanism of operation, but rather, has been relied on to teach quantities of ethyl cellulose that have been conventionally used in the art for the purpose of providing the requisite film forming properties to the formulation and stability of the functional ingredient therein.
It is also noted that it would have been obvious to one having ordinary skill in the art to use amounts of ethyl cellulose for its known film forming properties while still being able to achieve Powers’ desired preservation (i.e. free of degradation over time).  It is further noted that the use of ethyl cellulose is not seen to teach away from Powers’ teaching of delivering the flavorant chemically and physically unmodified.
Further on page 8 of the response, Applicant urges that Boyd’s teachings of using low amounts of ethyl cellulose result in films that disintegrate upon use and thus would not be sufficient to stabilize the flavorant of Powers or work for the intended purpose of a stabilized flavorant that is substantially free of degradation over time as desired by Powers.
This urging is not seen to be sufficient, as the combination suggests using ethyl cellulose for its film forming function and for dispersing a functional ingredient, while still using additional sorbent components, such as silica gel, as already desired by Powers on paragraph 48.  Furthermore, since Powers teaches that the mass is dosed onto an absorbent substrate (paragraph 71) providing an amount of ethyl cellulose as a film former would not have taught away from Powers invention, because the art teaches using ethyl cellulose for its art recognized function of providing a degree of film forming 
On page 9 of the response, Applicant urges that Chapman is directed to liquid coatings and not the stabilized, solid or semi-solid state flavorants as desired by Powers and therefore, one would not look to Chapman to modify the teachings of Powers.
It is noted however, that Chapman also teaches that the coating formulations are dried after application (see column 26, lines 25-32; drying stations 33, 35, 37 and 39) and is also seen to suggest a solid or semi-solid state.  In any case, it is further noted that Chapman has been relied on to teach coating formulations that can include a function compound such as a fragrance or flavorant, together with a solvent and a film-forming matrix such as ethyl cellulose.
On pages 10-11 of the response, regarding Boyd, Applicant urges that Boyd discourages one from dosing the mass on a substrate that can absorb the mass and thus is seen to teach away from the solution as set forth in claim 31. 
This urging is not seen to be sufficient to overcome the rejection.  It is not seen that Boyd’s preference for “a surface tension that allows the polymer solution to spread evenly across the intended substrate width without soaking in to form an impermissibly strong bond between the two substrates” teaches away from having some amount of soaking (i.e. absorption) provided that the absorption does not result in an “impermissibly strong bond between the two substrates.”  (see MPEP 2123 – “preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  It is thus not seen that Boyd teaches away from the composition as recited in claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cordua discloses that silica is also known to be a silicate.
Maxim et al. discloses perlite as a generic name for amorphous volcanic alumina-silicate rock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792